Citation Nr: 1823730	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-31 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to contaminated water exposure at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to September 1961.  He died in January 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  The Veteran's death certificate indicates that his immediate cause of death was metastatic carcinoma of the lung. The appellant asserts that the Veteran's lung cancer is due to exposure to contaminated water during service at Camp Lejeune.

Veterans, reservists, or members of the National Guard who served no less than 
30 days at Camp Lejeune during the period from August 1, 1953 to December 31, 1987 shall be presumed to be exposed to contaminated drinking water. 38 C.F.R. § 3.307(a)(7).  Military records show that Veteran served at Camp Lejeune for 
90 days in 1961.  Therefore, he is presumed to have been exposed to contaminated drinking water at Camp Lejeune.  See 11/17/2014, Military Personnel Records.

Service connection can be established for certain diseases enumerated in 38 C.F.R. § 3.309(f) as caused by said contaminated water, even if there is no evidence of the disease in service.  Id.  The presumptive diseases are kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer.  38 C.F.R. § 3.309(f).  Lung cancer is not a disease legally presumed service-connected to the Camp Lejeune water contamination.  38 C.F.R. § 3.309(f).  Nevertheless, the Court has held that when service connection cannot be granted on a presumptive basis, VA should still determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The appellant has indicated that the Veteran received medical treatment through the VA system.  See 02/19/2013, VA 21-4138 Statement In Support of Claim.  The August 2013 rating decision and the June 2014 statement of the case indicate that VA treatment records from October 2005 to December 2011 were electronically reviewed.  These records, however, have not been associated with the claims file.

In June 2013, a VA examiner concluded that the Veteran's lung was less likely than not caused by, or the result of, exposure to contaminated drinking water at Camp Lejeune.  In support of this conclusion, the VA examiner indicated that the Veteran's exposure to vinyl chloride was well below the level of toxicity that would account for his diagnosis of metastatic lung carcinoma.  The VA examiner further indicated that the medical literature does not support an association between the development of lung cancer and exposure to the other contaminants known to be present at Camp Lejeune, adding that exposure to PCE has been associated with an increased risk of development of carcinoma of the bladder and esophagus, but not to the development of lung cancer.  Finally, the VA examiner noted that the Veteran had a 30-year history of tobacco exposure related to cigar smoking and that this was the likely cause of his development of lung cancer.

The appellant has vehemently contested the assertion that the Veteran had a 30-year history of smoking as well as the conclusion that his lung cancer was caused by such exposure.  According to the appellant, the Veteran bought his first box of cigars in July 1996 on the occasion of his daughter's wedding.  See 10/[REDACTED]/2013, 
VA 21-4138 Statement In Support of Claim.  In support of her claim, the appellant has submitted over twenty statements from relatives, long-time friends, and neighbors of the Veteran.  Overall, these statements establish that the Veteran was an occasional, social cigar smoker, who typically smoked on the golf course, only one cigar per occasion.  Several individuals indicated that they never saw the Veteran smoke.  Others stated that they saw him smoke, but only in a handful occasions.  One friend stated that he saw the Veteran smoke once in the late 1990s and once again in the mid-2000s.  Another friend described the Veteran as a "special occasion" cigar smoker, adding that he only smoked outside, never in a vehicle or building.  Two friends stated their belief that he did not inhale cigar smoke.

The appellant also submitted a statement from Dr. R.A.P., the Veteran's family doctor since 1999.  See 05/13/2013, Third Party Correspondence. Dr. R.A.P. stated that the Veteran "only rarely" smoked a cigar at a social gathering or golf outing, and that he did not inhale.  Dr. R.A.P. opined that his very low level of smoking did not cause his lung cancer, which was more likely due to a combination of other factors.  Subsequently, in August 2014, the appellant resubmitted Dr. R.A.P.'s statement, which now included a handwritten addendum.  See 08/26/2014, Third Party Correspondence.  In it, Dr. R.A.P. clarified that the phrase combination of other factors was a reference to factors from the Veteran's military service.  However, this opinion provided only a scant rationale.

The June 2013 VA examiner did not consider the subsequently-received lay statements regarding the Veteran's smoking history or the medical statement from Dr. R.A.P.  Moreover, there is some indication that the June 2013 VA opinion was based on an inaccurate or incomplete picture of the Veteran's smoking history (deemed by the VA examiner to be the likely cause of the Veteran's lung cancer).  In view of foregoing factors, the Board finds that an adequate medical opinion is not of record.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records and associate them with the claims file.

2.  After associating the treatment records, forward the claims file, including a copy of this remand, to the individual who provided the June 2013 VA opinion, or another appropriately qualified examiner if that individual is unavailable, to provide an addendum opinion.  Review of the claims file should be noted in the examiner's report.

The examiner is to respond to the following:  Is the Veteran's cause of death at least as likely as not (probability of 50 percent or more) related to his active service, to specifically include presumed exposure to contaminated water at Camp Lejeune? 

The examiner should be aware that the appellant has submitted numerous lay statements (from friends, neighbors, and relatives of the Veteran) and one medical statement that call into question the June 2013 VA examiner's finding that the Veteran had a 30-year history of smoking.  Significantly, the new evidence states that the Veteran started smoking cigars in 1996 and that he was an occasional, social cigar smoker, who typically smoked on the golf course, only one cigar per occasion.  At least two individuals have stated their belief that the Veteran did not inhale cigar smoke.  Dr. R.A.P., the Veteran's family doctor since 1999, has opined that this low level of smoking did not cause the Veteran's lung cancer, which was more likely due to factors from his military service.  

The VA examiner should provide an opinion that shows adequate consideration of the relevant evidence and includes a comprehensive medical rationale for any conclusion reached.  If the VA examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

